      Case: 4:19-cr-00675-AGF Doc. #: 1 Filed: 08/20/19 Page: 1 of 7 PageID #: 1

                                                                                       \FILED
                               UNITED STATES DISTRICT COURT                         AUG 2 0 2019
                               EASTERN DISTRICT OF MISSOURI                        U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
                                     EASTERN DIVISION                                    ST. LOUIS

 UNITED STATES OF AMERICA,                       )
                                                 )
              Plaintiff,                         )

 v.
                                                 )
                                                 )
                                                        4:19CR00675 AGF
                                                 )
 MIDWEST CARDIOVASCULAR, INC.,                   )
                                                 )
              Defendant.                         )

                                          INFORMATION

         The Attorney for the United States charges:

                                           COUNT 1
                                HEALTH CARE FRAUD SCHEME
                                  18 U.S.C. §§ 1347(a)(l) and 2

                                            Introduction

         1.       At all relevant times, Dr. Adem was a medical doctor licensed in the state of

Missouri. Dr. Adem provided services to patients insured by Medicare, Medicaid, and private

insurance companies.

         2.       At all relevant times, Midwest Cardiovascular, Inc. (Midwest Cardiovascular) was

a Missouri corporation. Dr. Adem has served as the president of Midwest Cardiovascular since

its inception in 2008.

                                   Relevant Medicare Provisions

         3.       The United States Department of Health and Human Services, through the

Centers for Medicare and Medicaid Services (CMS), administers the Medicare Program, which

is a federal health benefits program for the elderly and disabled. Medicare· Part B reimburses

health care providers for covered health services that they provide to Medicare beneficiaries in

outpatient settings.

         4.       CMS acts through fiscal agents called Medicare Administrative Contractors or
    Case: 4:19-cr-00675-AGF Doc. #: 1 Filed: 08/20/19 Page: 2 of 7 PageID #: 2



 "MACs" which are statutory agents for CMS for Medicare Part B. The MACs are private

 entities that review claims and make payments to providers for services rendered to Medicare
                                                                           I
 beneficiaries. The MACs are responsible for processing Medicare claims arising within their

· assigned geographic area, including determining whether the claim is for a covered service.

 Wisconsin Physicians Service Insurance Corporation (\YPS) is the Part B MAC for Eastern

 Missouri and thus processes Dr. Adem's and Midwest Cardiovascular's claims for Medicare

 reimbursement.

        5.      To receive Medicare reimbursement, providers must make appropriate application

 to the MAC and execute a written provider agreement. The provider agreement obligates the
                                                                                                   'v
 provider to know, understand, and follow all Medicare regulations and rules. After successful

 completion of the application process, the MAC assigns the provider a unique provider number,

 which is a necessary identifier for billing purposes.

        6.      The Medicare provider enrollment application states, under section# 15

 Certification Statement, items #7 and #8:

        I understand that the Medicare billing number issued to me can only be used by
        me or by a provider or supplier to whom I have reassigned my benefits under
        current Medicare regulations, when billing for services rendered by me. I will
        not knowingly present or cause to be presented a false or fraudulent claim for
        payment by Jvt;edicare, and will not submit claims with deliberate ignorance or
        reckless disregard of their truth or falsity.

        7.      Medicare providers must retain clinical records for the period required by State

law or five years from date of discharge ifthere is no requirement in State law.

                               Relevant Missouri Medicaid Provisions

        8.      MO HealthNet administers the Missouri Medicaid Program, which is jointly

 funded by the State of Missouri and the federal government. Missouri Medicaid reimburses

 health care providers for covered services rendered to low-income Medicaid recipients.



                                                   2
   Case: 4:19-cr-00675-AGF Doc. #: 1 Filed: 08/20/19 Page: 3 of 7 PageID #: 3



       9.      A Medicaid provider must enter into a written agreement with MO HealthNet to

receive reimbursement for medical services to Medicaid recipients and must agree to abide by

MO HealthNet's regulations in rendering and billing for those services. Included in the

Missouri Medicaid provider agreement is the following language:

               By my signature below, I, the applying provider, have read and agree that,
       upon the acceptance of my enrollment, I will participate in the Vendor Payment
       plan for 20- Physician, MD AND DO Services. I am responsible for all services
       provided and all billing done under my provider number regardless to whom the
       reimbursement is paid. It is my legal responsibility to ensure that the proper
       billing code is used and indicate the length of time I actually spend providing
       services regardless to whom the reimbursement is paid. I agree to be financially
       responsible for all services, which are not documented. I agree the Missouri Title
       XIX Medicaid manual, bulletins, rules, regulations and amendments thereto shall
       govern and control my delivery of services and further agree to the following
       terms:

                I agree that it is my responsibility to access manual materials that are
       available from DMS over the Internet. I will comply with the Medicaid manual,
       bulletins, rules, and regulations as· required by the Division of Medical Services
       and the United State Department of Health and Human Services in the delivery of
       services and merchandise and in submitting claims for payment. I understand ·
       that in my field of participation I am not entitled to Medicaid reimbursement if I
       fail to so comply, and that I can be terminated from the program for failure to
       comply.

       10.     Medicaid providers must retain, for five years from the date of service, fiscal and

medical records that reflect and fully document services billed to Medicaid, and must furnish or

make the records available for inspection or audit by the Missouri Department of Social Services

or its representative upon request. Failure to furnish, reveal, or retain adequate documentation

for services billed to the Medicaid Program may result in recovery of the payments for those

services not adequately documented and may result in sanctions to the provider's participation in

the Medicaid Program. This policy continues to apply in the event of the provider's

discontinuance as an actively participating Medicaid provider through the change of ownership

or any other circumstance.



                                                3
    Case: 4:19-cr-00675-AGF Doc. #: 1 Filed: 08/20/19 Page: 4 of 7 PageID #: 4



                          Current Procedural Terminology (CPT) Codes

        11.       In presenting reimbursement claims to health insurance companies, health care

 providers use numeric codes, known as "CPT Codes," to describe the service they provide. The

 CPT codes are contained in the Physicians Current Procedural Terminology manual. The CPT

 manual is published by the American Medical Association (AMA) and its body of physicians of

 every specialty, who determine appropriate definitions for the codes. By submitting claims

 using these CPT codes, providers represent to the insurance companies and their patients that the

 services described by the codes were in fact provided.

        12.   I
                  Reimbursement rates for the CPT codes are-set through a fee schedule,

 which establishes the maximum amount that the provider will be paid for a given service,

 as identified by the CPT code.

        13.       CPT code 3 7241 is the code used to report vascular embolization and

 occlusion, which is a minimally invasive procedure defined as the therapeutic

 introduction of various substances into circulation to occlude or block vessels either to

 arrest or prevent hemorrhaging; to devitalize a structure, tumor or organ by occluding its

 blood supply; or to reduce blood flow to an arteriovenous malformation.

                    Fraud Scheme Related to Varicose Vein Procedures

        14.       Medicare does not pay for the treatment of varicose veins for purely

 cosmetic purposes. However, Medicare will pay for the treatment of varicose veins

, when medically necessary. Surgical intervention, such as vascular embolization and

 occlusion, may be covered when conservative measures such as exercise, periodic leg

 elevation, weight loss, compressive therapy, and avoidance of prolonged immobility

 prove unsuccessful.




                                                   4
   Case: 4:19-cr-00675-AGF Doc. #: 1 Filed: 08/20/19 Page: 5 of 7 PageID #: 5



       15.      It was part of the scheme and artifice to defraud that Dr. Adem performed

and billed for vascular embolization and occlusion ("vein procedures") on certain

patients, without any prior conservative treatment for their varicose veins.

       16.      It was further part of the scheme and artifice to defraud that Dr. Adem

personally directed his employees to schedule two vein procedures to be performed on

certain patients in one day. Dr. Adem's nurse, who was also his assistant during the

surgery, used an office planner to note that both surgeries were to be performed on the

same day. This information was also included in the electronic calendar and schedule

that the office maintained. Further, the patient consent forms and all other documents

related to the surgeries for these patients show that the two procedures were performed on

the same day.

       17.      Nonetheless, it was part of the scheme and artifice to defraud that

Dr. Adem made hand-written notes that indicat~d that he had performed the vein

procedures on two different dates. He gave these notes to his nurse/assistant, who had

been present in the room during the surgery. The assistant then scanned Dr. Adem's

hand-written notes into the electronic medical record (EMR), thus incorporating the false

and fraudulent notes into the patients' permanent medical records.

       18.      It was part of the scheme and artifice to defraud that Midwest

Cardiovascular, acting through its president and agent Dr. Adem, caused false and

fraudulent reimbursement claims, reflecting vein procedures performed on two different

days, to be submitted to Medicare and other insurers. As a result, Midwest

Cardiovascular and Dr. Adem received about $2000 more than would have been received

if they had informed Medicare and the other insurers that the two vein procedures were




                                                 5
   Case: 4:19-cr-00675-AGF Doc. #: 1 Filed: 08/20/19 Page: 6 of 7 PageID #: 6



performed on the same day.

       19.     From January 2014 to December 2018, Midwest Cardiovascular, acting

through its president and agent Dr. Adem, submitted or caused to be submitted numerous

false and fraudulent claims to Medicare and Medicaid. As a result of these fraudulent

claims, Medicare paid Dr. Adem and Midwest Cardiovascular $149,199. 00, more than

they were entitled to receive.

       20.     On or about December 31, 2015, in the Eastern District of Missouri,

                           MIDWEST CARDIOVASCULAR, INC.,

the defendant herein, knowingly and willfully executed, and attempted to execute, the above

described scheme and artifice to defraud a health care benefit program, in connection with the

delivery of and payment for health care benefits, items, and services, that is, Midwest

Cardiovascular, acting through its president and agent Dr. Adem, submitted and caused to be

submitted to the Medicare Program a reimbursement claim which falsely and fraudulently stated

that Dr. Adem had performed a vascular embolization and occlusion procedure on Patient L.A.

on December 29, 2015, when Dr. Adem knew no service had been provided.

       All in violation of Title 18, United States Code, Sections 1347(a)(l) and 2.

                                                     Respectfully submitted,

                                                     CARRIE COSTANTIN
                                                     Attorney for the United States
                                                     Acting Under Authority
                                                     Conferred by 28 U.S.C. § 515
                                                                                          ,



                                                    TI~~~
                                                     DOR0THYL~cMURTRY,#37727Mo
                                                     Assistant United States Attorney
                                                     111 South 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200



                                                6
   Case: 4:19-cr-00675-AGF Doc. #: 1 Filed: 08/20/19 Page: 7 of 7 PageID #: 7




UNITED STATES OF AMERICA                     )
EASTERN DIVISION                             )
EASTERN DISTRICT OF MISSOURI                 )


     I, Dorothy L. McMurtry, Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as I verily believe.




                                       v~--t°n~
                                      DORO'THYI: cMURTRY,#37727MO

     Subscribed and sworn to before me this      ·~o day of July, 2019.




                                        bc-~f~URT·
                                      By:~~~<
